Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 5, 7, 9-11, and 13-20 are pending.
Claims 1-3, 5, 7, 9-11, and 13-20 are allowed.


Allowable Subject Matter
As to claim 1, the closest prior art of record, Ide (U.S. PG Pub. 2015/0086356)  fails to teach or suggest, either alone or in combination, determining, with the computing device, at least one curtailed operating setpoint for the wind turbine when the variance exceeds a predetermined variance threshold and when the wind parameter exceeds the predetermined wind parameter threshold, the at least one curtailed operating setpoint having a value which is less than a corresponding non-curtailed operating setpoint, wherein the at least one curtailed operating setpoint is determined based at least in part on historical wind data for the yaw sector associated with the current yaw position; filtering, with the computing device, the at least one curtailed operating setpoint so as to smooth a transition between the at least one curtailed operating setpoint and the corresponding non-curtailed operating setpoint; and 2 of 10ATTORNEY DOCKET NO.: transitioning control of an operation of the wind turbine from the non-curtailed operating setpoint via the filtered at least one curtailed operating setpoint, in combination with other elements and features within the claimed invention.  

As to claim 13, the closest prior art of record, Ide (U.S. PG Pub. 2015/0086356)  fails to teach or suggest, either alone or in combination, determining, with the computing device, a standard deviation of the generator speed over time, wherein the variance is indicative of variations in the wind speed; determining, with the computing device, at least one curtailed operating setpoint for the wind turbine when the variance exceeds a predetermined variance threshold and when the wind speed exceeds a predetermined wind speed threshold, the at least one curtailed operating setpoint having a value which is less than a corresponding non-curtailed operating setpoint, wherein the at least one curtailed operating setpoint is determined based at least in part on historical wind data for the yaw sector associated with the current yaw position; filtering, with the computing device, the at least one curtailed operating setpoint so as to smooth a transition between the at least one curtailed operating setpoint and the corresponding non-curtailed operating setpoint; and transitioning an operation of the wind turbine from the non-curtailed operating setpoint via the filtered at least one curtailed operating setpoint, in combination with other elements and features within the claimed invention.  
As to claim 16, the closest prior art of record, Ide (U.S. PG Pub. 2015/0086356)  fails to teach or suggest, either alone or in combination, determine at least one curtailed operating setpoint for the wind turbine when the variance exceeds a predetermined variance threshold and when the wind parameter exceeds the predetermined wind parameter threshold, the at least one curtailed operating setpoint having a value which 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119